United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3752
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Michael Chambliss,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 7, 1999
                                Filed: December 21, 1999
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BRIGHT, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

      In this appeal following revocation of Michael Chambliss’s supervised release,
counsel moved to withdraw and filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), suggesting the district court1 abused its discretion in denying Chambliss’s
request for imprisonment without further supervised release and in prohibiting him from
drinking alcohol during court-ordered drug treatment.



      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.
      We conclude the district court acted within its discretion in sentencing Chambliss
to 3 months imprisonment plus the remaining 48 months of his original 60-month
supervised-release term. See 18 U.S.C. § 3583(h) (when district court revokes
supervised release and sentences defendant to imprisonment for less than maximum
term of imprisonment authorized under 18 U.S.C. § 3583(e)(3), it may require that
defendant be placed on supervised release after imprisonment); United States v. St.
John, 92 F.3d 761, 766 (8th Cir. 1996) (original term of supervised release caps
maximum period of time defendant’s freedom can be restrained upon revocation of
supervised release). Likewise, the court acted within its sound discretion in prohibiting
Chambliss from drinking any alcohol during drug treatment. See United States v.
Behler, 187 F.3d 772, 779 (8th Cir. 1999).

       In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have reviewed
the record for any nonfrivolous issues and have found none. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-